Mr. Presiding Justice Gridley delivered the opinion of the court. 2. Municipal Court of Chicago, § 36*—when presumed that court correctly stated provisions of ordinance. In a prosecution in the Municipal Court of Chicago, charging defendant with a violation of an ordinance of the City of Chicago, it is to be presumed that the court correctly stated the provisions- of the ordinance alleged to have been violated, where it appears that in an oral charge the court told the jury what were the provisions of such ordinance. 3. Disorderly house, § 1*—when remedy to make complaint more specific. In a prosecution in the Municipal Court of Chicago, charging defendant with keeping a disorderly house in violation of an ordinance, a motion to quash the complaint held properly denied, for the reason that in case the complaint was not sufficiently specific defendant’s remedy is in a motion for a more specific statement of the offense charged and not by a motion to quash. 4. Disorderly house, § 6*—when judgment of conviction sustained hy evidence. In a prosecution charging defendant with keeping a disorderly house in violation of an ordinance, a judgment of conviction held not against the weight of the evidence. 5. Disorderly house, § 7*—when charge not prejudicially erroneous. In a prosecution charging defendant with keeping a disorderly house in violation of an ordinance, where certain portions of an oral charge were assigned as error, the whole charge as an entirety held not prejudicially erroneous.